UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-7604


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

EKERE   INYANGETTE,   a/k/a    Michael      Thomas,    a/k/a   Uduak
Inyangette,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:09-cr-00260-LO-1)


Submitted:   December 18, 2012              Decided:   December 28, 2012


Before AGEE, DAVIS, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ekere Inyangette, Appellant Pro Se.     Andrew Lamont Creighton,
OFFICE OF THE UNITED STATES ATTORNEY, Newport News, Virginia,
Dennis Michael Fitzpatrick, OFFICE OF THE UNITED STATES
ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Ekere Inyangette seeks to appeal his conviction and

132-month sentence following his guilty plea to one count of

possession    with   intent   to   distribute   five   grams   or   more   of

cocaine base, in violation of 21 U.S.C. § 841(a)(1) (2006).                We

dismiss the appeal.

          In criminal cases, a defendant must file his notice of

appeal within fourteen days after the entry of judgment. 1             Fed.

R. App. P. 4(b)(1)(A)(i).          With or without a motion, upon a

showing of excusable neglect or good cause, the district court

may grant an extension of up to thirty days to file a notice of

appeal.   Fed. R. App. P. 4(b)(4); United States v. Reyes, 759

F.2d 351, 353 (4th Cir. 1985).

          The district court entered the criminal judgment on

October 26, 2009.       Inyangette filed his notice of appeal on

September 13, 2012. 2    Because Inyangette failed to file a timely

notice of appeal or obtain an extension of the appeal period, we

     1
       At the time judgment was entered, the appeal period was
ten days. Fed. R. App. P. 4(b)(1)(A)(i) (2008). On December 1,
2009, the period was extended to fourteen days. Fed. R. App. P.
4(b)(1)(A)(i) (2009). Inyangette’s notice of appeal is untimely
under either period.
     2
       For purposes of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the district court. Fed. R. App. P. 4(c); Houston v. Lack, 487
U.S. 266, 276 (1988).



                                     2
dismiss the appeal. 3       We dispense with oral argument because the

facts    and   legal    contentions    are   adequately   presented     in   the

materials      before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                      DISMISSED




     3
       We note that the appeal period in a criminal case is not a
jurisdictional provision, but rather a claim-processing rule.
Bowles v. Russell, 551 U.S. 205, 209-14 (2007); United States v.
Urutyan, 564 F.3d 679, 685 (4th Cir. 2009). However, because
Inyangette’s appeal is inordinately late, and its consideration
is not in the best interest of judicial economy, we exercise our
inherent power to dismiss it.     United States v. Mitchell, 518
F.3d 740, 744, 750 (10th Cir. 2008).



                                        3